United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Dayton, OH, Employer
)
___________________________________________ )
J.S., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2022
Issued: July 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2013 appellant, through his attorney, filed a timely appeal from the
April 8, 2013 Office of Workers’ Compensation Programs’ (OWCP) decision, which affirmed
the September 14, 2012 decision which found that he did not sustain an injury in the
performance of duty. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
injury causally related to factors of his federal employment.
FACTUAL HISTORY
On September 20, 2011 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim alleging that he sustained extreme pain in the left arm, back and shoulders in the

1

5 U.S.C. § 8101 et seq.

performance of duty. He alleged that his injury began on May 16, 2011 and that he first became
aware of the injury on that date. Appellant stopped work on May 17, 2011.
By letter dated September 29, 2011, OWCP advised appellant that additional factual and
medical evidence was needed. It explained that a physician’s opinion was crucial to his claim
and allotted him 30 days to submit the requested information.
In a May 21, 2011 discharge report, Dr. Naveena Sallapudi, a Board-certified internist,
noted appellant’s history and explained that he was admitted because of back and neck pain after
a slip four months earlier. He advised that a magnetic resonance imaging (MRI) scan of the
cervical spine revealed disc herniation at C4-5 with radiculopathy and at the C5 level.
Dr. Sallapudi explained that appellant underwent fusion surgery on May 20, 2011 and had an
anterior C4-5 discectomy and fusion. He diagnosed C4-5 disc herniation with radiculopathy and
myelopathy.
In an October 11, 2011 statement, appellant explained that he was walking on his route
on May 16, 2011 and carrying his satchel, which weighed 35 pounds, on his right shoulder. He
was also carrying letters and flats in his left hand and arm, when he began to feel pain that
became severe after about five hours. Appellant noted that he called the employing
establishment and advised them about his condition but there was no one to finish his deliveries
and he was told to deliver the remaining mail. He noted that when he returned, he advised his
supervisor that his arm was in pain. Appellant explained that he performed this job activity for
six to seven hours, five days a week.
In an October 26, 2011 report, Dr. Morris Brown, Board-certified in family medicine,
noted that he was appellant’s primary care physician since September 2006. He advised that
appellant was injured at work on May 16, 2011 and that he saw him on June 21, 2011.
Dr. Brown advised that appellant related that the neck pain was so severe and he was not able to
work and required surgery on May 20, 2011. He indicated that the medical records revealed that
appellant had previous neck, back and shoulder pain as a result of carrying his mailbag.
Dr. Brown opined that “it is my opinion the patient’s injury on May 16, 2011 is the result of his
employment.”
By decision dated December 19, 2011, OWCP denied appellant’s claim. It found that the
medical evidence did not demonstrate that the claimed medical condition was related to
established work-related events.
On December 21, 2011 appellant’s representative requested a telephonic hearing, which
was held on March 20, 2012.
In a May 18, 2011 admission report, Dr. Sallapudi noted that appellant was having pain
in the neck and left shoulder for at least four months, but worse in the last two to three days per
his wife, who was at his bedside. He advised that appellant was a mail carrier and apparently
“slipped in one of the ice storms we had this winter and ended up hitting a tree….” Dr. Sallapudi
noted that appellant’s symptoms were worse since that time. He examined appellant and
diagnosed: atypical chest pain because of patient’s risk factors, severe degenerative disc disease

2

with spinal cord flattening at C4-5 level and advised that he counseled appellant on smoking
cessation.
In a January 10, 2012 report, Dr. Brown advised that he had been appellant’s primary
care physician since September 2006. He explained that appellant presented to the office on
April 8, 2011 complaining of severe left shoulder, back and neck pain for the previous three
months. Dr. Brown related that appellant indicated that his mailbag had become increasing
difficult to carry; he had fallen on ice while carrying the mail and his pain became worse. He
noted that his examination revealed decreased cervical and left shoulder range of motion;
decreased grip strength and C4-5 radiculopathy. Dr. Brown indicated that appellant was seen
again on May 10, 2011 and advised that he could not carry his mailbag due to the severe left
shoulder back and pain. He further noted that on May 16, 2011 appellant had left shoulder and
neck pain that he attributed to lifting food for the employing establishment’s food drive.
Dr. Brown advised that appellant was treated with intramuscular injection and advised to rest his
left arm. However, due to the severe pain, appellant presented to the hospital and underwent
emergency C4-5 discectomy and fusion. Dr. Brown explained that he saw appellant on
June 21, 2011 and he continued to have decreased range of motion of the neck and shoulder. He
placed him off work until August 1, 2011. Dr. Brown indicated that appellant was referred for
physical therapy and continued treatment with the neurosurgeon, who indicated that appellant
could not return to work for 30 days. He opined that it “is my medical opinion the left shoulder
pain and cervical radiculopathy are the direct result of carrying out the task of mail carrier.”
OWCP also received hand written treatment notes for the period April 8 through
July 21, 2011. The notes were illegible and it was not clear that they were signed by a physician.
OWCP also received a May 6, 2011 report from Dr. Brown, who noted that appellant was
involved in a food drive over the weekend carrying heavy objects and also worked as a mailman.
Dr. Brown diagnosed left shoulder pain. OWCP also received an October 27, 2011 disability
certificate.
By decision dated May 17, 2012, OWCP’s hearing representative affirmed in part
OWCP’s December 19, 2011 decision. She noted that there was no diagnosis related to the
shoulder or lower back and affirmed the decision as it related to the claimed left shoulder and
lower back conditions. However, based upon Dr. Brown’s report of January 10, 2012, the
hearing representative remanded the claim as it related to the claimed cervical condition. She
indicated that OWCP should prepare a statement of accepted facts discussing appellant’s work
duties, the fact that he had slipped and fallen several times since February 2011 and information
about lifting while participating in a food drive at work. OWCP’s medical adviser indicated that
OWCP should either request an opinion from Dr. Brown regarding whether appellant’s cervical
radiculopathy was related to his work duties or request a second opinion examination.
By letter dated July 18, 2012, OWCP requested an updated opinion from Dr. Brown
regarding appellant’s cervical radiculopathy. A statement of accepted facts accompanied the
letter.
By letter dated September 7, 2012, counsel requested an update. In treatment notes dated
August 19, 2012, Dr. Brown diagnosed cervical displacement and lumbago. He indicated that
appellant was unable to return to work.

3

By decision dated September 14, 2012, OWCP denied appellant’s claim. It found that
the medical evidence did not demonstrate that the claimed medical condition was related to
established work-related events.
On September 19, 2012 counsel requested a telephonic hearing, which was held on
January 16, 2013.
In a letter dated February 15, 2013, he enclosed a copy of the
January 10, 2012 report from Dr. Brown.
By decision dated April 8, 2013, OWCP’s hearing representative affirmed the
September 15, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5

2

Id. at §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

4

ANALYSIS
The Board finds that this case is not in posture for decision. In this case, the evidence
establishes that appellant has slipped and fallen several times since February 2011 and was
involved in lifting while participating in a food drive at work.
The Board also finds that, although the medical evidence is insufficiently rationalized to
establish that appellant sustained a work-related condition, the medical reports of record are
generally supportive with regards to his work-related activities causing or aggravating his
diagnosed conditions. The Board further notes that there is no contradictory evidence.
The record contains several reports from Dr. Brown. In his May 16, 2011 treatment note,
Dr. Brown noted that appellant was involved in a food drive over the weekend carrying heavy
objects and also worked as a mailman. He diagnosed left shoulder pain. In his October 26, 2011
report, Dr. Brown noted that he was appellant’s primary care physician since September 2006.
He advised that appellant was injured at work on May 16, 2011 and that he saw him on
June 21, 2011. Dr. Brown advised that appellant related that the neck pain was so severe and he
was not able to work and required surgery on May 20, 2011. He also indicated that the medical
records revealed that appellant had previous neck, back and shoulder pain as a result of carrying
his mailbag. Dr. Brown opined that “it is my opinion the patient’s injury on May 16, 2011 is the
result of his employment.” He elaborated on appellant’s condition in his January 10, 2012
report. Dr. Brown explained that appellant presented to the office on April 8, 2011 complaining
of severe left shoulder, back and neck pain for the previous three months. He related that
appellant indicated that his mailbag had become increasingly difficult to carry; he had fallen on
ice while carrying the mail and his pain became worse. Dr. Brown provided findings which
included decreased cervical and left shoulder range of motion; decreased grip strength and C4-5
radiculopathy. He noted seeing appellant again on May 10, 2011 and advising that he could not
carry his mailbag due to the severe left shoulder back and pain. On May 16, 2011 appellant
presented with left shoulder and neck pain from lifting food for the employing establishment’s
food drive. Dr. Brown opined that it “is my medical opinion the left shoulder pain and cervical
radiculopathy are the direct result of carrying out the task of mail carrier.” While none of these
reports were completely rationalized, they were consistent in indicating that appellant sustained
an employment-related cervical condition.
The Board also notes that in the May 17, 2012 decision, OWCP’s hearing representative
remanded the case for further development of the medical evidence. She indicated that OWCP
should either request an opinion from Dr. Brown regarding whether appellant’s cervical
radiculopathy was related to his work duties or request a second opinion examination. As
Dr. Brown, did not provide an opinion, OWCP should have requested a second opinion
examination in these circumstances.
Proceedings under FECA are not adversarial in nature nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.6 While
6

William J. Cantrell, 34 ECAB 1223 (1983).

5

Dr. Brown’s reports do not contain sufficient rationale to discharge appellant’s burden of proving
by the weight of the reliable, substantial and probative evidence that his cervical condition was
caused or aggravated by factors of his employment, these reports raise an inference of causal
relationship sufficient to require further development of the case record by OWCP.7
On remand, OWCP should refer appellant, the case record and a statement of accepted
facts to the appropriate specialist for an evaluation and a rationalized medical opinion regarding
the cause of appellant’s condition. After such further development of the case record as OWCP
deems necessary, a de novo decision shall be issued.
On appeal, counsel made several arguments in support of his claim. However, in light of
the Board’s disposition to remand her claim, it is premature to address his arguments at this time.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision.8
Issued: July 28, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a member
of the Board after May 16, 2014.

6

